DETAILED ACTION
This action is responsive to the pending claims, 1, 3-10, 12-19, 21-23, received 30 November 2021. Accordingly, the detailed action of claims 1, 3-10, 12-19, 21-23 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5, 10, 12, 14, 19, 21 rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 20180270123 A1, hereafter referred to as Cook) in view of Kleinheksel et al (US 20180324069 A1, hereafter referred to as Kleinheksel) in view of Leon-Garcia et al (US 20200076710 A1, hereafter referred to as Leon).

Regarding claim 1, Cook teaches a method, the method comprising: 
responsive to receiving a flow of data, initializing, by one or more computer processors, one or more operators in a parallel region included in a distributed data processing system for stream processing of the flow of data (Cook [0022, 0081-0082 and 0095] discloses compiling and deploying a streaming application to process a data flow, wherein operators of the streaming application are grouped into system processes ([0082])); 
responsive to identifying a change (Cook [0022, 0081, 0089, 0097-0098] discloses a change in workload demands), dynamically adjusting, by one or more computer processors, the flow of data by modifying a size of the parallel region included in the distributed data processing system (Cook [0004, 0081, 0098] teaches modifying existing operators responsive to detected changes in the workload, wherein modifying existing operators includes increasing or decreasing operator instances [0081] and directing a portion of the flow to those operators [0098])); and 
processing, by one or more computer processors, the flow of data via the dynamically adjusted flow of data in the distributed data processing system (Cook [0004, 0098]).
However, Cook does not explicitly teach responsive to determining a rate of flow of data, initializing one or more operators in a parallel region for stream processing of the flow of data based on the determined rate; and responsive to identifying a change in the flow of data or a change in the distributed data processing system, dynamically adjusting the rate of the flow of data to the parallel region.
Kleinheksel, in an analogous art, teaches responsive to determining a rate of flow of data, initializing one or more operators in a parallel region for stream processing of the flow of data based on the determined rate (Kleinheksel [0068, 0075, 0080, 0091] teaches upon determining a data load flow rate increase, implementing parallelization by deploying additional operators).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date to modify Cook in view of Kleinheksel in order to configure the initialization of one or more operators in a parallel region for stream processing of a flow of data, as taught by Cook, to be based on a determined rate of a flow of data, as taught by Kleinheksel.
One of ordinary skill in the art would have been motivated in order to avoid congestion and delays in stream processing (Kleinheksel [0054]).
However, Cook-Kleinheksel does not explicitly teach and responsive to identifying a change in the flow of data or a change in the distributed data processing system, dynamically adjusting the rate of the flow of data to the parallel region.
Garcia, in an analogous art, teaches and responsive to identifying a change in the flow of data or a change in the distributed data processing system (Garcia [0316] discloses accounting for surges in data in data streams or deficiencies or degradation in the available resources), dynamically adjusting the rate of the flow of data to the parallel region (Garcia [0316] teaches transmitting instructions to reduce the rate of data entering the processing system such that individual operators or processing sub-units are configured to rate limit their input data [0318]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date to modify Cook-Kleinheksel, in view of Garcia in order to configure the dynamic adjustments responsive to identifying a change in the flow of data or a change in the distributed data processing system, as taught by Cook-Kleinheksel, to comprise adjusting the rate of the flow of the data to the parallel region, as taught by Garcia.
One of ordinary skill in the art would have been motivated in order to ensure the data that enters the data stream processing system can be processed accurately and rapidly


Regarding claim 3, Cook-Kleinheksel-Garcia teaches the limitations of claim 1, as rejected above.
Additionally, Cook-Kleinheksel-Garcia teaches the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: 
P201903194US01Page 23 of 30dynamically adjusting, by one or more computer processors, the flow of data between the one or more operators in the parallel region to balance a load of the flow of data (Cook [0098] directing a portion of the workload to the initiated additional operators).  

Regarding claim 5, Cook-Kleinheksel-Garcia teaches the limitations of claim 1, as rejected above.
Additionally, Cook-Kleinheksel-Garcia teaches the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: 
responsive to a reduction in one or more computing resources included in the distributed data processing system (Garcia [0316] discloses accounting for surges in data in data streams or deficiencies or degradation in the available resources), dynamically throttling, by one or more computer processors, the flow of data in the distributed data processing system (Garcia [0316] teaches transmitting instructions to reduce the rate of data entering the processing system such that individual operators or processing sub-units are configured to rate limit their input data [0318]).  

Regarding claims 10, 12, they do not teach or further limit over the limitations presented above with respect to claims 1, 3.
Therefore, claims 10, 12 are rejected for the same reasons set forth above regarding claims 1, 3.

Regarding claim 14, it does not teach or further limit over the limitations presented above with respect to claim 5.
Therefore, claim 14 is rejected for the same reasons set forth above regarding claim 5.

Regarding claim 19, it does not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claim 19, is rejected for the same reasons set forth above regarding claim 1.

Regarding claim 21, Cook-Kleinheksel-Garcia teaches the limitations of claim 1, as rejected above.
Additionally, Cook-Kleinheksel-Garcia teaches the computer implemented method further comprising:
In response to detecting a change to a width of the parallel region (Cook [0004, 0081, 0098] teaches modifying existing operators responsive to detected changes in the workload, wherein modifying existing operators includes increasing or decreasing operator instances [0081] and directing a portion of the flow to those operators [0098]). Likewise, Garcia [0168] discloses removing data processing sub-units or operators [0217]), dynamically reducing the flow of data (Garcia [0316, 0318]).

Claim 4, 9, 13, 18 rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 20180270123 A1, hereafter referred to as Cook) in view of Kleinheksel et al (US 20180324069 A1, hereafter referred to as Kleinheksel) in view of Leon-Garcia et al (US 20200076710 A1, hereafter referred to as Leon) as applied above regarding claim 1, further in view of Gedik et al (US 20140355438 A1, hereafter referred to as Gedik).

Regarding claim 4, Cook-Kleinheksel-Garcia teaches the limitations of claim 1, as rejected above.
However, Cook-Kleinheksel-Garcia does not explicitly teach the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: achieving, by one or more computer processors, a highest data rate to the parallel region.  
Gedik, in an analogous art, teaches the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: 
achieving, by one or more computer processors, a highest data rate to the parallel region (Gedik [0027] discloses determining the degree of parallelism that exhibits good accuracy or maximizing throughput wherein throughput, with additional parallelism, is determined to be the same or lower (ie maximized) [0053]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cook-Kleinheksel-Garcia in view of Gedik in order to configure the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, as taught by Cook-Kleinheksel-Garcia, to further comprise achieving, by one or more computer processors, a highest data rate to the parallel region, as taught by Gedik.
One of ordinary skill in the art would have been motivated in order to effectively locate and efficiently exploit parallelization opportunities in stream processing applications (Gedik [0021]) such that processing does not incur and undue delay or underused resources (Gedik [0045]).

Regarding claim 9, Cook-Kleinheksel-Garcia teaches the limitations of claim 1, as rejected above.
However, Cook-Kleinheksel-Garcia does not explicitly teach the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: responsive to a change in a quantity of operators in the parallel region, dynamically adjusting, by one or more computer processors, the flow of data to the parallel region, wherein: responsive to an increase in the quantity of operators, increase the flow of data; and responsive to a decrease in the quantity of operators, decrease the flow of data. 
Gedik, in an analogous art, teaches the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: 
responsive to a change in a quantity of operators in the parallel region, dynamically adjusting, by one or more computer processors, the flow of data to the parallel region (Gedik [0072, 0023] discloses scaling streaming applications, including replicating regions to distribute processing and increase throughput), wherein: 
responsive to an increase in the quantity of operators, increase the flow of data; and responsive to a decrease in the quantity of operators, decrease the flow of data (Gedik [0073] discloses scaling streaming application, including decreasing regions, inversely reducing processing and decreasing throughput [0023]).  
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cook-Kleinheksel-Garcia in view of Gedik in order to configure the step of dynamically adjusting, by one or more computer processors, at least one of the flow of data and a size of the parallel region included in the distributed data processing system, as taught by Cook-Kleinheksel-Garcia, to further comprise : responsive to a change in a quantity of operators in the parallel region, dynamically adjusting, by one or more computer processors, the flow of data to the parallel region, wherein: responsive to an increase in the quantity of operators, increase the flow of data; and responsive to a decrease in the quantity of operators, decrease the flow of data, as taught by Gedik.
One of ordinary skill in the art would have been motivated in order to effectively locate and efficiently exploit parallelization opportunities in stream processing applications (Gedik [0021]) such that processing does not incur and undue delay or underused resources (Gedik [0045]).

Regarding claims 13, 18, they do not teach or further limit over the limitations presented above with respect to claims 4, 9.
Therefore, claims 13, 18 are rejected for the same reasons set forth above regarding claims 4, 9.

Claim 6, 15 rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 20180270123 A1, hereafter referred to as Cook) in view of Kleinheksel et al (US 20180324069 A1, hereafter referred to as Kleinheksel) in view of Leon-Garcia et al (US 20200076710 A1, hereafter referred to as Leon) as applied above regarding claim 1, further in view of Barsness et al (US 9996561 B1, hereafter referred to as Eric).
Regarding claim 6, Cook-Kleinheksel-Garcia teaches the limitations of claim 1, as rejected above.
However, Cook-Kleinheksel-Garcia does not explicitly teach the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: responsive to receiving a higher priority flow of data, queuing, by one or more computer processors, one or more data tuples which comprise the higher priority flow of data over one or more other flows of data.  
Eric, in an analogous art, teaches the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: 
responsive to receiving a higher priority flow of data, queuing, by one or more computer processors, one or more data tuples which comprise the higher priority flow of data over one or more other flows of data (Eric [39:63-40:29; 40:30-34] teaches tuples associated with a higher priority flow associated with expedited processing operations including advanced queue positions).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cook-Kleinheksel-Garcia in view of Gedik in order to configure the step of dynamically adjusting, by one or more computer processors, at least one of the flow of data and a size of the parallel region included in the distributed data processing system, as taught by Cook-Kleinheksel-Garcia, to further comprise responsive to receiving a higher priority flow of data, queuing, by one or more computer processors, one or more data tuples which comprise the higher priority flow of data over one or more other flows of data, as taught by Eric.
One of ordinary skill in the art would have been motivated in order to enhance data throughput performance, reduce data congestion and increase resource usage efficiency (Eric [32:55-59]).

Regarding claim 15, it does not teach or further limit over the limitations presented above with respect to claim 6.
Therefore, claim 15 is rejected for the same reasons set forth above regarding claim 6.

Claim 7, 16 rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 20180270123 A1, hereafter referred to as Cook) in view of Kleinheksel et al (US 20180324069 A1, hereafter referred to as Kleinheksel) in view of Leon-Garcia et al (US 20200076710 A1, hereafter referred to as Leon) as applied above regarding claim 1, further in view of Cook et al (US 20180198730 A1, hereafter referred to as Cook1).

Regarding claim 7, Cook-Kleinheksel-Garcia teaches the limitations of claim 1, as rejected above.
However, Cook-Kleinheksel-Garcia does not explicitly teach the method further comprising: dynamically learning, by one or more computer processors, a plurality of load balancing methodologies via machine learning techniques based on a plurality of distributed data processing scenarios; and applying, by one or more computer processors, one of the plurality of learned load balancing methodologies for a specific distributed data processing scenarios that is best able to process the flow of data in the specific distributed data processing scenario.  
Cook1, in an analogous art, teaches the method further comprising: 
dynamically learning, by one or more computer processors, a plurality of load balancing methodologies via machine learning techniques based on a plurality of distributed data processing scenarios (Cook1 [0074] teaches analysis using machine learning based on statistical analysis techniques to identifying patters); and 
applying, by one or more computer processors, one of the plurality of learned load balancing methodologies for a specific distributed data processing scenarios that is best able to process the flow of data in the specific distributed data processing scenario (Cook1 [0074] discloses assembling a rule based model based on identified temporal-based patterns using rule-based learning to apply actions for determined patterns).  
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cook-Kleinheksel-Garcia in view of Cook1 in order further dynamically learn, by one or more computer processors, a plurality of load balancing methodologies via machine learning techniques based on a plurality of distributed data processing scenarios and apply, by one or more computer processors, one of the plurality of learned load balancing methodologies for a specific distributed data processing scenarios that is best able to process the flow of data in the specific distributed data processing scenario, as taught by Cook1.
One of ordinary skill in the art would have been motivated in order to benefit resource usage (Cook1 [0053, 0057, 0058, Abstract]) and save resources (Cook1 [0030]).

Regarding claim 16, it does not teach or further limit over the limitations presented above with respect to claim 7.
Therefore, claim 16 is rejected for the same reasons set forth above regarding claim 7.

Claim 8, 17 rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 20180270123 A1, hereafter referred to as Cook) in view of Kleinheksel et al (US 20180324069 A1, hereafter referred to as Kleinheksel) in view of Leon-Garcia et al (US 20200076710 A1, hereafter referred to as Leon) as applied above regarding claim 1, Andrade et al (US 20110083046 A1, hereafter referred to as Andrade) in view of Singh et al (US 20190130004 A1, hereafter referred to as Singh).


Regarding claim 8, Cook-Kleinheksel-Garcia teaches the limitations of claim 1, as rejected above.
However, Cook-Kleinheksel-Garcia does not explicitly teach the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: responsive to a failover, transmitting, by one or more computer processors, the flow of data to a redundant distributed data processing system; and responsive to a failback, restoring, by one or more computer processors, the flow a data to the distributed data processing system.
Andrade, in an analogous art, teaches the method wherein the step of dynamically adjusting, by one or more computer processors, the flow of data in the distributed data processing system, comprises: 
responsive to a failover, transmitting, by one or more computer processors, the flow of data to a redundant distributed data processing system (Andrade [0030] discloses responsive to the active replica failing, activating the data flow to the second replica).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Cook-Kleinheksel-Garcia in view of Andrade in order to configure the step of dynamically adjusting, by one or more computer processors, at least one of the flow of data and a size of the parallel region included in the distributed data processing system, as taught by Cook-Kleinheksel-Garcia, to comprise responsive to a failover, transmitting, by one or more computer processors, the flow of data to a redundant distributed data processing system, as taught by Andrade.
One of ordinary skill in the art would have been motivated in order to provide fault tolerance to ensure that stream processing application continue to generate semantically correct results even in the presence of failure (Andrade [0003]).
However, Cook-Kleinheksel-Garcia-Andrade do not explicitly teach and responsive to a failback, restoring, by one or more computer processors, the flow a data to the distributed data processing system.
Singh, in an analogous art, teaches and responsive to a failback, restoring, by one or more computer processors, the flow a data to the distributed data processing system (Sing [0375] disclose responsive to a failed operator resuming operation, restoring the failed operator with the state of its previously saved checkpoint). 
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cook-Kleinheksel-Garcia-Andrade in view of Singh in order to configure the step of dynamically adjusting, by one or more computer processors, at least one of the flow of data and a size of the parallel region included in the distributed data processing system and responsive to a failover, transmitting, by one or more computer processors, the flow of data to a redundant distributed data processing system, as taught by Cook-Kleinheksel-Garcia-Andrade, to further comprise responsive to a failback, restoring, by one or more computer processors, the flow a data to the distributed data processing system, as taught by Singh.
One of ordinary skill in the art would have been motivated in order avoid loss of data in the event of failure and duplication of data in the event of failure (Singh [0072]).

Regarding claim 17, it does not teach or further limit over the limitations presented above with respect to claim 8.
Therefore, claim 17 is rejected for the same reasons set forth above regarding claim 8.

Response to Arguments
Applicant’s arguments with respect to the amended limitations of claim(s) 1, 3-10, 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, regarding applicant’s additional 
Additionally, applicant's arguments filed 30 November 2021 directed to previously presented claim limitations and references applied in the prior rejection have been fully considered but they are not persuasive.
Regarding claims 1, 10, 19, applicant argues:
“Applicant maintains its previous position that Cook does not disclose the feature of "responsive to determining a rate of a flow of data, initializing ... one or more operators in a parallel region included in a distributed data processing system for stream processing of the flow of data based on the determined rate" (emphasis added). While Cook discloses streams processing, whether or not hosting of the streaming application violates, or nearly violates, terms of a service level agreement (SLA), initializing additional operators, terminating underused operators, scaling operators to meet various workloads, and analyzing SLAs to determine a number of operators needed to meet the SLAs, Cook does not teach or suggest "determining a rate of flow of data" and "initializing ... one or more operators ... based on the determined rate". In other words, Applicant contests that this differs because Cook uses requirements in SLAs to determine a number of operators to initialize while Applicant does not. Put another way, using SLAs to determine the number of operators to initialize is not functionally equivalent to initializing operators based on the determined rate of a flow of data. Therefore, Applicant contests that Cook does not teach or suggest Applicant's claimed limitation of "responsive to determining a rate of a flow of data, initializing ... one or more operators in a parallel region included in a distributed data processing system for stream processing of the flow of data based on the determined rate" (emphasis added). None of the other cited references cure this deficiency. Accordingly, Applicant respectfully asserts that claim 1 is allowable.” Remarks pg 9
In response the examiner respectfully disagrees. Cook is not relied upon, solely, to teach the aforementioned limitation. Cook teaches “responsive to receiving a flow of data, initializing one or more operators in a parallel region for stream processing of the flow of data. However, Cook does not teach responsive to determining a rate of flow of data initializing operators in a parallel region for stream processing of the flow of data. Kleinheksel, in an analogous art, is relied upon to teach responsive to determining a rate of flow of data initializing operators in a parallel region for stream processing of the flow of data. It would have been obvious for a person having ordinary skill in the art, before the effective filing date, to modify Cook in view of Kleinheksel in order to produce the subject matter of claims 1, 10 and 19. Specifically to configure the initialization of one or more operators in a parallel region included in a distributed data processing system for stream processing, responsive to a condition, as taught by Cook, wherein the condition comprises determining a rate of a flow of data, as taught by Kleinheksel.

Regarding claims 10 and 19, applicant argues:
“Accordingly, Applicant respectfully asserts that claim 1 is allowable. Independent claims 10 and 19 present different classes of statutory subject matter presented in claim 1 and similarly distinguish over Cook for at least the reason stated above with respect to claim 1. Accordingly, Applicant respectfully asserts that claims 10 and 19 are allowable.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above regarding claim 1 to which the independent claims 10 and 19 have similar arguments.

Regarding dependent claims, applicant argues: “Dependent claims 2-9, 11-18 are likewise also allowable based on their dependency on allowable independent claims and/or by virtue of their respective limitations.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above regarding the independent claims from which the dependent claims inherit.

Allowable Subject Matter
Claim 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446